                 Case
AO 199A (Rev. 12/11- EDCA1:20-cr-00106-NONE-SKO
                         [Fresno]) Order Setting Conditions of ReleaseDocument   8 Filed 07/13/20 Page 1 1of
                                                                                                     Page  of 3        3       Pages



                                  UNITED STATES DISTRICT COURT                                                  FILED
                                                                for the                                         Jul 10, 2020
                                                                                                            CLERK, U.S. DISTRICT COURT

                                            Eastern District of California                                EASTERN DISTRICT OF CALIFORNIA




UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )               Case No.    1:20-CR-00106-DAD-SKO
CARSON SHANE WILHITE,                                            )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

     The defendant must not violate federal, state, or local law while on release.

     The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

     The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

     The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:        United States (DVWHUQDistrict Court
      Place
      2500 Tulare Street, Fresno, CALQ&RXUWURRP

      on                                                   October 19, 2020 at 1:00 PM
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                 Case
 AO 199B (Rev. 09/08-    1:20-cr-00106-NONE-SKO
                      EDCA                                             Document
                           [Fresno]) Additional Conditions of Release (General)   8 Filed 07/13/20 Page 2 of Page
                                                                                                             3             2 of   3 Pages

 WILHITE, Carson Shane
 Doc. No. 1:20-CR-00106-NONE-SKO
                         ADDITIONAL CONDITIONS OF RELEASE
                                                                    
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

    ;   (6)     The defendant is placed in the custody of:

                  Name of person or organization       Christine Wilhite

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
         appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
         defendant violates any conditions of release or disappears.

                  SIGNED: /s/ Eric V. Kersten (for Christine Wilhite)
                   _____________________________
                           CUSTODIAN
    ;   (7)     The defendant must:
        ;       (a) report on a regular basis to the following agency:
                    Pretrial Services and comply with their rules and regulations;
        ;       (b) report as telephonically to the Pretrial Services Agency on the first working day following
                    your release from custody;
        ;       (c) reside at a location approved by the PSO, and not move or be absent from this residence for
                    more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of
                    California, unless otherwise approved in advance by PSO;
        ;       (d) report any contact with law enforcement to your PSO within 24 hours;
        ;       (e) cooperate in the collection of a DNA sample;
        ;       (f) not associate or have any contact with Ellery Rose Wood, unless in the presence of counsel or
                    otherwise approved in advance by the PSO;
        ;       (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
        ;       (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive
                    device, or other dangerous weapon; additionally, you must provide written proof of divestment
                    of all firearms/ammunition, currently under your control;
        ;       (i) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the
                    costs of the testing services based upon your ability to pay, as determined by the PSO;
        ;       (j) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled
                    substance without a prescription by a licensed medical practitioner; and you must notify
                    Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
                    prescribed and/or recommended, may not be used;
        ;       (k) participate in a program of medical or psychiatric treatment including treatment for drug or
                    alcohol dependency, as approved by the PSO; you must pay all or part of the costs of the
                    counseling services based upon your ability to pay, as determined by the PSO; and,
        ;       (l) not apply for or obtain a passport or any other traveling documents during the pendency of this
                    case; and,
        ;       (l) comply with all probation conditions required by Madera County Superior Court.
         
Case 1:20-cr-00106-NONE-SKO Document 8 Filed 07/13/20 Page 3 of 3




X


    7/10/2020

                                   Barbara McAuliffe
